Exhibit 10.4



THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS

COVERING SECURITIES THAT HAVE BEEN REGISTERED

UNDER THE SECURITIES ACT OF 1933.



INTERNET CAPITAL GROUP, INC.
DEFERRED STOCK UNIT PROGRAM

Under the Internet Capital Group, Inc. 1999 Equity Compensation Plan

Internet Capital Group, Inc. (the "Company") generally pays each member of its
Board of Directors an annual retainer fee and other fees ("Directors Fees"). By
filing the attached form (the "Election Form") with the Company you will
participate in the Internet Capital Group Deferred Stock Unit Program (the
"Program") offered under the 1999 Equity Compensation Plan (the "Plan") for your
2005 Directors Fees. Your participation in the Program will automatically
terminate on the date you cease to be a director and are no longer entitled to
receive Directors Fees from the Company.

The following sets forth a brief description of the tax treatment associated
with your election to participate in the Program as well as some of the more
significant features and requirements of the Program. Please note that the
American Jobs Creation Act of 2004 (the "Act") enacted last year makes
substantial changes to the legal requirements for nonqualified deferred
compensation plans, such as the Program, to preserve the deferred tax benefits
associated with such plans. Therefore, certain changes will need to be made to
the Program to conform the Program to a new section of the Internal Revenue Code
of 1986, as amended (section 409A) (the "Code") that was added by the Act. In
general, this new section of the Code will apply to Directors Fees deferred
under the Program after December 31, 2004; however, there is a great deal of
uncertainty regarding the impact of section 409A of the Code and the Company
anticipates formal guidance from the IRS to clarify many of these uncertainties
and provide transition guidance to comply with the requirements of this new
section of the Code. The Company anticipates revisions to the Program in the
following areas:

Limitations on the ability to subsequently elect to delay commencement of
benefits and change the form of benefits under the Program

Elimination of a participant's ability to accelerate payment of benefits under
the Program

Elimination of the ability to take an in-service distribution, subject to the
10% reduction

Limiting the ability to take distributions on account of hardship

As a result, the Company anticipates that the Program will need to be amended to
comply with the requirements of the Act and corresponding guidance. These
changes may impact your deferral elections relating to Directors Fees for 2005.
Because of the uncertainty relating to the Program under the Act and the changes
to the Program that will likely result, you are encouraged to consult with your
personal tax advisor before making an election to receive deferred shares in
lieu of your Directors Fees.

To elect to participate in the Program, you must make an irrevocable election
for the balance of 2005 (a) to receive, in exchange for deferring the receipt of
all or portion of your Directors Fees, a stock award under the Plan and (b) to
defer the receipt of the shares under that stock award until the date you
terminate service. The stock award will provide you with the deferred right to
receive a number of shares of common stock of the Company that is equal to your
deferred Directors Fees divided by 75% of the fair market value of a share of
the Company's common stock (the "Stock"), as defined in Section 5(b)(iii) of the
Plan (the "Fair Market Value"), as of the date on which your Directors Fees
otherwise would have been paid (the "Deferral Shares"). At all times, you will
be fully vested in the Deferral Shares credited to you under the Plan.

Deferral elections will be limited to shares that are available in the Plan. To
the extent there are insufficient shares to accommodate all of the deferral
elections, each participant will receive a pro rata amount of the deferral and
the balance will be paid in cash.

The Election Form will only apply to Directors Fees to be received for 2005. If
you wish to make a similar election for any following calendar year you will be
required to complete and file a new Election Form with the Company. Your
execution of any Election Form shall constitute acknowledgement that all
decisions and determinations by the Company will be final and binding on the
Company, you and any other persons having or claiming an interest hereunder.

Upon your filing of the Election Form with the Company, the Company will
establish a bookkeeping account in your name (the "Account"). The Account will
be credited with the number of Deferral Shares calculated as described above.
The Deferral Shares will be subject to the terms of the Plan regarding stock
awards, including the terms regarding the treatment of stock awards granted
under the Plan upon a Change of Control of the Company (as defined in the Plan).

If the Company distributes a cash dividend to its shareholders, the Company will
pay you cash in an amount equal to the amount of cash that would have been paid
to you if you actually owned the Stock represented by the Deferral Shares. Any
cash amounts that you receive as a result of the distribution of a cash dividend
will also be treated as ordinary income when you actually receive such amounts.

Ordinarily, upon payment of Directors Fees, you must recognize as ordinary
taxable income the amount of such Directors Fees. However, under the Program,
the fair market value of the Stock you receive in respect of the Deferral Shares
on the date on which you actually receive them following your termination of
service will then be treated as ordinary income. When you sell the Stock, you
will realize capital gain or loss (long-term or short-term, depending on the
length of time the Stock was held after you actually receive it) in an amount
equal to the difference between your tax basis in the Stock and the selling
price. For the Stock attributable to the Deferral Shares, your tax basis will
ordinarily be the fair market value of the Stock at the time you receive it.

In order to benefit from this deferred tax treatment, you must complete and
return the Election Form on or before March 15, 2005. (An Election Form for
Directors Fees to be paid in 2005 is enclosed).

Unless you elect otherwise, you will receive a distribution of Stock equal to
the Deferral Shares represented by your Account as soon as is practicable after
your termination of service, but in no event later than 60 days after the date
you terminate service. You can elect to have the Stock distributed to you in a
single distribution, or over a period of time, not to exceed five annual
installments. You may also elect to have the Stock be distributed to you on a
date that is later than the date you terminate service by notifying the Company
of the date on which you wish to receive a distribution. Such notice must be in
writing and filed with the Company no later than 12 months prior to the date on
which you terminate service. Distribution must be made (or begin) not later than
five years after your termination of service.

In the event, the Company determines that you have encountered an unforeseeable
hardship, upon receipt of your written request, you may redeem as many Deferral
Shares as necessary to alleviate your hardship up to the number of Deferral
Shares credited to your account. For purposes of this Program, unforeseeable
hardship is an unexpected need for cash arising from an illness, casualty loss,
sudden financial reversal, or other such unforeseeable occurrence. Cash needs
arising from foreseeable events such as the purchase of a house or education
expenses for children are not considered to be the result of an unforeseeable
hardship. Notwithstanding anything in this Program to the contrary, if you
receive a distribution of Stock in a calendar year by reason of a hardship, any
election you have made under this Program for the remaining portion of the year
will be terminated and you will be prohibited from making an election under this
Program for the next calendar year.

Moreover, if you are willing to forfeit 10% of the shares of Stock (to a maximum
value of $50,000) that you withdraw, you may take a distribution, at any time,
of a number of shares of Stock equal to all or a portion of the number of
Deferral Shares credited to your Account, less the number of forfeited Deferral
Shares. Upon receiving a withdrawal under this paragraph, any election you have
made under this Program for the remaining portion of the year will be terminated
and you will be prohibited from making an election under this Program for the
next calendar year.

If you die before your Account has been fully paid out, the beneficiary
designated on your Election Form will receive a distribution of a number of
Shares of Stock equal to the remaining Deferral Shares credited to your Account
as soon as administratively practicable after your death. If your beneficiary
predeceases you or if, for some reason, you have not designated a beneficiary,
your Deferral Shares will be paid to your surviving spouse, or, if none, your
estate.

Upon request, the Company will provide to you a statement showing the number of
Deferred Shares that have been credited to your Account.

For your 2005 Directors Fees, you may only make such an irrevocable election to
be credited with Deferral Shares in lieu of your Directors Fees and to defer
receipt of the Stock by completing the attached Election Form and returning it
to Luann Taiariol no later than March 15, 2005.

This Program may be amended, suspended or terminated at any time by the Company;
provided, however that no amendment, suspension or termination will adversely
affect your rights, unless required to comply with applicable law.

If you have any questions, please call Phil Rooney at 610-727-6888.

INTERNET CAPITAL GROUP, INC. 1999 EQUITY COMPENSATION PLAN
DEFERRED STOCK UNIT PROGRAM

Deferral Election Form

For 2005 Directors Fees

Select and complete one of the following (any election under this program for
the 2005 calendar year must be made before March 15, 2005):

Directors Fees. I hereby elect to receive a deferred stock award in exchange for
deferring _____ [specify percentage in 5% increments] of the annual retainer
fees and any other fees I would otherwise become entitled to for the 2005
calendar year ("Directors Fees") as a result of my serving as a member of the
Board of Directors of Internet Capital Group, Inc. (the "Company"). I understand
that such stock award shall be for a number of shares equal to my deferred
Directors Fees for the 2005 calendar year divided by 75% of the Fair Market
Value of the Company (as defined in the Internet Capital Group 1999 Equity
Compensation Plan) on the date on which I would have otherwise received the
Directors Fees ("Deferral Shares"). I further understand that once filed this
election is irrevocable.

Distributions. I understand that by completing this election form my Deferral
Shares will be distributed to me as soon as is reasonably practical after the
date that I cease to perform services for the Company. I further understand that
if I wish to defer distribution of my Deferral Shares until a date that is after
the date I cease to perform services for the Company, I will be required to
provide the Company with written notice of the date on which I would like to
receive a distribution of my Deferral Shares, and that such written notice must
be received by the Company prior to the date that is 12 months before the date I
terminate service for the Company. I further understand that I must receive (or
begin to receive) a distribution of my Deferral Shares within five years of the
date I cease to provide services to the Company.

FORM OF DISTRIBUTION

I hereby elect to have any Deferral Shares attributable to my deferral made in
2005 paid to me in the following form:

£

In a single distribution at the distribution time discussed above.



£

In substantially equal annual installments over a period of _________ years
[(not more than 5)] with the first installment being made at the distribution
time discussed above and the remaining installments being made each anniversary
thereof.





BENEFICIARY DESIGNATION

Beneficiary to whom payment is to be made (as above specified) in the event of
my death before receiving payment of the entire balance in my Account:

     

Name

 

Address

     

Contingent Beneficiary to whom payment is to be made (as above specified) in the
event of my death before receiving payment of the entire balance in my Account
if the Beneficiary listed above dies before the entire balance of my Account has
been distributed.

     

Name

 

Address

This election supersedes any prior election I have made under the Plan.



By signing this Election Form, I understand that the Internet Capital Group,
Inc. 1999 Equity Compensation Plan Deferred Stock Unit Program (the "Program")
and my deferral election made pursuant to this Deferral Election Form may
require conforming changes once formal guidance is issued with respect to new
Section 409A of the Internal Revenue Code of 1986, as amended. I also understand
and agree that in the event that my election does not conform with Section 409A
and the guidance issued thereunder, Internet Capital Group may take whatever
action is necessary to bring the Program and this election into compliance with
Section 409A and the corresponding guidance.



GRANTEE SIGNATURE

________________________

[NAME]

Date:______________

Receipt Acknowledged:

By:____________________

Title:__________________ Date:__________________